DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 5, the scope of the claim requires the controller to have two separated sections of the posture estimation section and a determination section.  However, the claim requires both sections to do similar functions. For instance, both sections are claimed to estimate a posture parameter. The same is true to obtain a physical amount for making the actuator operate. The original specification failed to provide any guidance on what criterion or criteria is/are used for deciding which of the two sections are used to implement the recited functions, namely: “estimate a posture parameter” and “obtain a physical amount for making the actuator operate” or “operation of the actuator”. For instance, if an estimation of a posture parameter obtained by a posture estimation section is distinct from the one obtained by a determination section, which value of the two estimated posture parameters is used. What criterion/criteria is/are used? Furthermore, the limitation of “the posture estimation section is configured to obtain a physical amount for making the actuator operate” is claimed. However, this functional limitation is not discussed in the original specification at all. Instead, the original specification disclosed: “The posture estimation section may be configured to estimate a posture parameter indicating the posture of the user” is described in [0020], and similar descriptions in [0018], [0022], [0079], [0080], [0100], [0110] as well. Likewise, this claim requires “determination section is configured to estimate the posture parameter”. There is insufficient description in the original specification on how the determination section is configured to estimate the posture parameter as claimed, much less a combination of both sections making the estimation. Instead, the specification only discussed: “The determination section may be configured to obtain a physical amount for making the actuator operate” is described in [0020], and similar descriptions in [0018], [0079], and [0081] as well. Hence, the specification as filed does not describe the claimed invention so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161 for more details.
Regarding claim 6, it depends on claim 5 and inherits the defect from claim 5. Claims 5 and 6 are not examined for merit here.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takenaka (US 2016/0184166 A1).
Regarding claim 1, Takenaka discloses an assist device comprising (“motion assisting apparatus 91”, [0316]): a first harness to be fitted to at least one of a shoulder region and a breast region of a user (“upper-body-worn part 91b”, [0316]), see annotated Fig. 18); a second harness configured to be fitted to one of a leg region and a waist region of the user (“hip-worn parts 91a”, [0316], see annotated Fig.18. hip-worn parts 91a is mapped as the second harness); a belt body provided so as to extend to the first harness and to the second harness along a back side of the user (“wire 93”, which is mapped as belt body, connects upper-body-worn part 91b with hip-worn parts 91a as shown in Fig. 18. Notice the applicant’s specification discloses that belt can be in wire form (“Note that each of the first belt 16 and the second belt 17 may be a string-like belt (wire-like member)”, [0052] of the application 17019815); an actuator provided in one of the first harness and the second harness (“an actuator device 94 installed to the upper-body-worn part 91b.”, [0318], Fig.18. Actuator device 94 is taken as actuator); the actuator being configured to wind a part of the belt body and being configured to unwind the part of the belt body (“an actuator device 94 installed to the upper body-worn part 91b. Further, the other end of the wire 93 is fixed by being wrapped on the outer peripheral portion of a
pulley (not illustrated) rotatively driven by an electric motor 94a in the chassis”, [0318]. When the direction of translation force is changed, wire 32 will be unwound. Notice wire 32 corresponds to wire 93 and actuator 54 corresponds to actuator 94.); and a controller configured to perform operation control of the actuator (“a control unit 67 which controls the operation of the electric motor 66”, [0193]), characterized in that the controller is configured to perform the operation control of the actuator based on a posture change of the user (“a motion assisting apparatus 91 configured
as illustrated in FIG. 18 is capable of generating an assisting force in a direction for stretching the upper body by the elastic structures 31 when the upper body of the person to be assisted P bends forward.”, [0316]. Bending forward is a posture change of the user).

    PNG
    media_image1.png
    534
    447
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2016/0184166 A1).
Regarding claim 1, Takenaka discloses an assist device comprising (“joint power generation device 8”, abstract): a first harness (“the chassis 61 is attached through the intermediary of a belt or the like (not illustrated) to an upper side of the waist on the back of the person to be assisted P”; “Alternatively, the chassis 61 may be attached to, for example, the back of the person to be assisted P or to the upper body on the abdomen side. [0190]), see annotated Fig. 3. Attachment of the chassis 61 is mapped as first harness); a second harness configured to be fitted to a leg region of the user (“crus frame 3”, [0186], see annotated Fig.3. Harness is the combination of straps, bands and other parts for holding or fastening something. Crus is any of various anatomical parts that resemble a leg.  Crus frame 3 is mapped as a second harness fitted to a leg region of the user); a belt body provided so as to extend to the first harness and to the second harness along a back side of the user (“wire 32”, [0186], is mapped as belt body, connects actuator 54 in chassis 61 with crus frame 3 as shown in annotated Fig. 5. Notice the applicant’s specification discloses that belt can be in wire form: “Note that each of the first belt 16 and the second belt 17 may be a string-like belt (wire-like member)”, [0052] of the application 17019815); an actuator provided in one of the first harness and the second harness (“actuator device 54”, [189]. Fig. 3 shows actuator is in the first harness); the actuator being configured to wind a part of the belt body and being configured to unwind the part of the belt body (“the pulley 62 of the actuator device 54 rotates in the direction for winding the wire 32.”, [0214]. When the direction of translation force is changed, wire 32 will be unwound.); and a controller configured to perform operation control of the actuator (“a control unit 67 which controls the operation of the electric motor 66”, [0193]), characterized in that the controller is configured to perform the operation control of the actuator based on a posture change of the user (“The control unit 67 according to the present embodiment receives the detection signals from a rotation sensor 71 that outputs signals based on the rotational angles of the pulley 65”, [0205]; “the bending angle of the crus frame 3 with respect to the thigh frame 2 increases from the angle in the state in which the leg link mechanism 7 is stretched”, [0137]. Bending angle indicates the posture change of the user.), but fails to explicitly disclose in the same embodiment a first harness to be fitted to at least one of a shoulder region and a breast region of a user, although Takenaka discloses broadly attaching chassis 61 to a “back” region of a user (“Alternatively, the chassis 61 may be attached to, for example, the back of the person to be assisted P or to the upper body on the abdomen side”, [0190]).
[AltContent: textbox ([img-media_image2.png])][AltContent: textbox ([img-media_image3.png])]	 
	










	Takenaka teaches in another embodiment a first harness to be fitted to a breast region of a user (“upper-body-worn part 91b”, [0316]), see annotated Fig. 18).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have installed a first harness to be fitted to a breast region of a user as evidenced by annotated Fig. 18. Such installation of the harness is just one of many choices obvious to one of ordinary skill in the art and will not affect the function of device since the length of wire 32 is adjustable in the force transfer mechanism shown in Fig. 5.

Regarding claim 2, Takenaka discloses on the basis of claim 1 and further discloses the controller is configured to obtain a posture parameter indicating a posture of the user based on an amount of operation of the actuator in winding or unwinding of the belt body due to the posture change of the user (“The control unit 67 according to the present embodiment receives the detection signals from a rotation sensor 71 that outputs signals based on the rotational angles of the pulley 65”, [0205]; “the bending angle of the crus frame 3 with respect to the thigh frame 2 increases from the angle in the state in which the leg link mechanism 7 is stretched”, [0137]. Bending angle indicates the posture change of the user. Signals based on the rotational angles of the pulley 65 is related to the amount of operation of the actuator in winding or unwinding of the belt body. Bending angle is taken as a posture parameter); and is configured to perform the operation control of the actuator based on the posture parameter in order to provide an assist force to the user (“the control unit 67 controls the operation of the electric motor 66 by executing a preinstalled program while monitoring the detection signals of the rotation sensor 71 and the ground contact sensor 72”, [0205]. “The graph of FIG. 10 illustrates an example of the relationship between the assist force acting on the person to be assisted P by the elastic force of the elastic structure 31 imparted to each of the knee joint mechanisms 5”, [0223]).

Regarding claim 3, Takenaka discloses on the basis of claim 1 and further discloses one of the first harness and the second harness includes a sensor that outputs a signal according to a posture of the user (“The control unit 67 according to the present embodiment receives the detection signals from a rotation sensor 71 that outputs signals based on the rotational angles of the pulleys 62, and a ground contact sensor 72 that outputs signals based on whether the leg link mechanisms 7 attached to the legs of the person to be assisted Pare in contact with a ground”, [0205]. Rotation sensor 71 is at the first harness.); and the controller is configured to perform the operation control of the actuator in order to provide an assist force to the user, using an output of the sensor (“the control unit 67 controls the operation of the electric motor 66 by executing a preinstalled program while monitoring the detection signals of the rotation sensor 71 and the ground contact sensor 72”, [0207]. “The graph of FIG. 10 illustrates an example of the relationship between the assist force acting on the person to be assisted P by the elastic force of the elastic structure 31 imparted to each of the knee joint mechanisms 5, [0223]).

Regarding claim 4, Takenaka discloses on the basis of claim 2 and further discloses the controller includes a storage section (“The control unit 67, which controls the operation of
the electric motor 66, is comprising of an electric circuit unit that includes a CPU, a RAM, a ROM, an interface circuit”, [0204]. RAM, ROM is storage section), a posture estimation section and a determination section (“The arrangement is capable of assisting the person with his or her motion when, for example, the person stands up from a squatting posture or from a chair or the like, [0056]. Detecting the person posture change based on the bending angle is done by estimation section, while output the corresponding load for assistance is realized by determination section);  the storage section is configured to store correspondence information indicating a relationship between the amount of operation of the actuator in winding or unwinding of the belt body due to the posture change of the user, and the posture parameter (“the control unit 67 controls the operation of the electric motor 66 by executing a preinstalled program while monitoring the detection signals of the rotation sensor 71”, [0207]. Preinstalled program is stored in the memory. The belt is wound on the pulley. The rotation angle of the pulley is related to the amount of operation such as winding and unwinding of wire. Corresponding information refers to the amount of actuator operation revealed by rotation angle relative to posture change of the user such as knee bending angles. See Fig. 4 about the relationship of  bending angle with the posture change of the knee bending ); the posture estimation section is configured to, upon the amount of operation of the actuator being obtained along with the posture change of the user, obtain the posture parameter based on the amount of operation and the correspondence information (“The control unit 67 according to the present embodiment receives the detection signals from a rotation sensor 71 that outputs signals based on the rotational angles of the pulleys 62,”, [0205]. The rotation angle of the pulley is related to the amount of operation by actuator. Stored corresponding information reveals the relationship of rotation angle versus posture change of the users such as knee bending angle. Once the rotation angle is measured, the corresponding bending angle can be derived based on the stored corresponding information of bending angle vs. rotational angles); and the determination section is configured to obtain a physical amount for making the actuator operate, based on the obtained posture parameter (“the control unit 67 controls the output torque of the electric motor 66 according to a detection signal of the rotation sensor 71 such that the rotational angle of the pu1ley 62 indicated by the output of the rotation sensor 71 is held at a constant angle, i.e. the pulley 62 is held in the non-rotation state”, [0217]. Notice posture parameter such as bending angles can be deduced from the measured rotation angles.).

Regarding claim 8, Takenaka discloses on the basis of claim 4 and further discloses the storage section is configured to store conversion information indicating a relationship between the posture parameter and the assist force to be provided to the user (“the control unit 67 controls the operation of the electric motor 66 by executing a preinstalled program while monitoring the detection signals of the rotation sensor 71”, [0207]. Rotation angle is related to the posture parameter such as bending angles. “Executing a preinstalled program” indicates such information is stored in the controller. The conversion information is the relationship between assisting force and bending angles); and the determination section is configured to, upon the posture parameter being obtained, determine the assist force based on the conversion information and is configured to obtain the physical amount corresponding to the assist force (“The graph of FIG. 10 illustrates an example of the relationship between the assist force acting on the person to be assisted P by the elastic force of the elastic structure 31 imparted to each of the knee joint mechanisms 5 (i.e. the translational force acting upward with respect to the upper body) and the degree of bending (i.e. the bending angle) between the thigh frame 2 and the crus frame 3.”, [0207]. See Fig. 5 and Fig. 7. Posture parameter such as bending angle can be obtained by the detection signals of the rotation sensor 71. Once the bending angle is derived, conversion information is used to determine the assisting force).

Regarding claim 9, Takenaka discloses on the basis of claim 8 and further discloses the actuator includes a pulley configured to wind the belt body and a motor configured to make the pulley perform an operation of winding the belt body (“The control unit 67 according to the present embodiment receives the detection signals from a rotation sensor 71 that outputs signals based on the rotational angles of the pulley 65”, [0201]. Signals based on the rotational angles of the pulley 65 is related to the amount of operation of the actuator in winding or unwinding of the belt body.  Posture parameter such as bending angles is obtained from the rotational angles. See Fig. 5 and Fig. 7); but fails to explicitly disclose that the determination section is configured to correct the determined assist force using a radius of the pulley including the belt body wound on the pulley.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the assist force correction via a radius of the pulley including the belt body wound on the pulley into the assist force drive mechanism taught by Takenaka since it is well known in mechanics that the tangential force is proportional to the radius of the pulley. The belt body wound on the pulley will increase the effective radius of the pulley in the force calculation since the belt has a finite thickness.

Regarding claim 10, Takenaka discloses on the basis of claim 1 and further discloses the controller is configured to perform the operation control of the actuator in order to provide an assist force to the user (“the control unit 67 controls the operation of the electric motor 66 by executing a preinstalled program while monitoring the detection signals of the rotation sensor 71 and the ground contact sensor 72”, [0205]), using an amount of operation of the actuator in winding or unwinding of the belt body due to the posture change of the user, and an output of the sensor (“the pulley 62 of the actuator device 54 rotates in the direction for winding the wire 32.”, [0214]. When the direction of translation force is changed, wire 32 will be unwound).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of OHTA (US 2017/0181917 A1).
Regarding claim 7, Takenaka discloses all the limitations of claim 4, but fails to explicitly disclose the correspondence information is information set for respective body heights for the user.
OHTA teaches a similar assist device. OHTA further teaches the correspondence information is information set for respective body heights for the user (“the touch panel 55 is a device configured to input a height, a weight, and the like of the user and to display a setting state”, [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the body height information taught by OHTA into the control information as taught by Takenaka, since the body heights of the user will affect the length of belt needed to be winding and unwinding for the load transfer from the actuator to the body parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINHUA ZHAO/Examiner, Art Unit 3785    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785